Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/CN2018/120089 12/10/2018 and claims priority to CHINA 201711394508.4 12/21/2017.
	Claim 16 is pending.  
Response to Arguments/ Amendments
2.	The rejections of canceled claims are withdrawn.  
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Huang in view of Pennington AND Ding is maintained.  Applicant’s representative’s arguments submitted on July 13, 2022 have been fully considered but are not persuasive.
With respect to the argument of unexpected results based upon the affidavit of inventor Wang of January 14, 2022, this was addressed in the Final rejection of November 15, 2021 (Page 3-5) the Advisory action of January 30, 2022 (page 2 paragraph 2) and the Non-Final Rejection of April 26, 2022 (pages 3-5). The result of a 2.3 fold improvement in a single type of assay for enzymatic inhibition (HRTF) over brigatinib does not rise to the level of unexpected results. Huang discloses that the IC50 value of brigatinib 11q is 0.37 nM, which is not the same value applicant has presented. Applicant points to a difference in the type of assay, radiolabeled versus fluorescence.  The argued unexpected result is therefore limited to a particular enzymatic assay, the prior art compound being better in the radiolabeled ATP assay while the claimed compound is better in the fluorescence based assay.  Moving beyond the enzymatic assays, in the cancer cell-based proliferation assays, which are more relevant to the utility of treating cancer, applicant admits that the elected Formula (4) has a value in Table 2 in the specification that is in the B category of 50-100nM which is poorer than brigatinib [Remarks of January 14, 2022 page 18, paragraph 2].   As noted by Huang in the SAR study discussion on page 4952 column 2 there is variability in the enzymatic assay versus cellular potency “A chloro substituent at C5 on the pyrimidine ring appears optimal; analogs with a variety of R1 groups at C5 (12a−d) exhibited reduced cellular viability despite having similar biochemical enzymatic activity.... Interestingly, analog 12h bearing a methyl group at the same position was equipotent to 11q in cellular settings, despite exhibiting moderate enzymatic potency loss.  Finally, substitution of the methoxy group by either ethoxy (12i) or isopropoxy analogs (12j) demonstrated enhanced selectivity over both IGF1R and InsR; however, both inhibitors exhibited reduced (∼50%) ALK potency.” [Emphasis added].  Small differences in enzymatic assay potency are expected but rarely guide clinical development and may lack biological significance. Gleeson and coworkers assessed the relationship between therapeutic doses, in vitro potency, and physicochemical properties. They concluded that high in vitro drug potency does not necessarily predict in vivo benefit, partly because of poorer pharmacokinetic properties. [Gleeson, M.P., Hersey, A., Montanari, D. & Overington, J. Probing the links between in vitro potency, ADMET and physicochemical parameters. Nat. Rev. Drug Discov. 10, 197–208 (2011).]  As discussed in Huang “Brigatinib demonstrated oral efficacy in multiple ALK+ mouse models, including Karpas- 299 (ALCL) and H3122 (NSCLC), while demonstrating no signs of toxicity, including weight loss.” and was “a potent inhibitor of native ALK and a broad panel of clinically relevant crizotinib-resistant mutations.” [Conclusions]. When differences based upon degree are asserted, the evidence must show that the properties of the compounds differed in such an appreciable degree that the difference was really unexpected.  The differences are very small and as discussed below expected.
	Pennington reviewed a large amount of literature on the effect of this type of bioisosteric change, and the discussion on page 3554 is useful:
A matched molecular pair analysis (MMPA) of internal data at Abbott several years ago by Hajduk and Sauer found that as with most substituent replacements, there is an approximately equal probability of increasing or decreasing potency by exchanging CH groups and N atoms.34 Notably, they found that in contrast to the majority of the other 26 most-common structure modifications in the database, the exchange of CH groups and N atoms resulted in a significantly broader potency distribution (SD > 0.75 log unit).34 This analysis also determined that in general the probability of realizing a 10- fold increase in potency with most substituent replacements is 8.5%, and the likelihood of achieving a >100-fold gain is less than 1.0%.34


Looking at Figure 4, most of the changes in potency are small, either positive or negative. “MMPA histograms for the exchange of a CH group and a N atom in aromatic and heteroaromatic ring systems. The ΔpKi values are on the left, and the ΔpIC50 values are on the right. A ΔpKi or ΔpIC50 value >0 reflects more potent activity for the N analogue versus the CH analogue.” “These distributions indicate that for most matched molecular pairs the effect of exchanging CH groups and N atoms in aromatic and heteroaromatic ring systems on binding affinity and functional activity is modest but that the effect can be dramatic in some instances.”  The expected result upon changing a CH in a phenyl ring to a nitrogen is therefore a modest change in potency, either positive or negative.  The result of 2.3 fold improvement is therefore an expected result.  
	According to the arguments because “the phenyl ring is pointed away from these interactions” (quoting the rejection) one would not make a bioisosteric replacement on the phenyl ring (Remarks at page 5 last ¶ and again 7 ¶ 2).  The argument is unpersuasive since as Huang states the key interactions are those “of the methoxy group with the hinge residue L1198, of the C5-chlorine atom with the gatekeeper residue L1196, and of the DMPO moiety with the GDFG motif (Figure 4A).”  Making a bioisosteric replacement of the C-H would not on the face negatively impact these interactions.  Applicant admits that “a POSITA would expect that the modification of the phenyl ring to pyridinyl ring would at most maintain the activity.” (Page 6 ¶ 1). This is the result obtained. 
	Ding is dismissed by pointing to an example where the activity is the same or “inferior”.  In 3 out of the 4 assays with data, the activity was the same.  The activity difference when observed was “+++” vs. “++” in the 4th column.  The +++ is a range of 1 to 100nm, while ++ is a range of 101nM to 1000nM (See page 64 paragraph [0431]).   The dash in the last column in the table appears to be a lack of data not lack of activity.  This is consistent with the expectation put forth by Pennington that generally “the effect of exchanging CH groups and N atoms in aromatic and heteroaromatic ring systems on binding affinity and functional activity is modest”.  
	With regard to the reference He WO 2021180107 A1, this is not prior art and postdates the filing by four years. It is unclear how evidence four years post-filing is probative of the predictability at the time of filing. Contrary to applicant's assertion that this is evidence of unpredictability, this document supports the assertion in the office action that broadly similar properties are expected differing only by degree. There is never an expectation that precisely the same value would be obtained in a biological experiment.  Pennington is a review article published February 18, 2017 which was only 10 months before filing and shows exactly what is expected upon changing the CH to N, “that for most matched molecular pairs the effect of exchanging CH groups and N atoms in aromatic and heteroaromatic ring systems on binding affinity and functional activity is modest”.  According to Pennington a 10 fold or 100 fold change is unexpected.
	After a careful consideration of all the evidence, the alleged unexpected result of small differences in enzymatic activity in a single type of assay (HRTF), with the prior art being better in the radiolabeled ATP assay and having greater cellular potency, the results are not unexpected. Huang shows a lack of correlation with small differences in enzymatic inhibition with cellular potency by his discussion of analog 12h which was equipotent to 11q in cellular settings, despite exhibiting moderate enzymatic potency loss.  Gleeson speaks to the lack of a clear significance of very small changes in enzymatic assay potency in terms of practical advantage.  The evidence is insufficient to rebut the strong prima facie case. A difference in structure, although slight, is expected to produce some difference in activity as shown by Pennington.  The results of a 2.3 fold potency change are in line with what Pennington describes as expected.  When differences based upon degree are asserted, the evidence must show that the properties of the compounds differed in such an appreciable degree that the difference was really unexpected. See MPEP 716.01 (d) “All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness). See In re Piasecki, 745 F.2d 1468, 223 USPQ 785 (Fed. Cir. 1984) for a detailed discussion of the proper roles of the examiner’s prima facie case and applicant’s rebuttal evidence in the final determination of obviousness.”  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang “Discovery of Brigatinib (AP26113), a Phosphine Oxide-Containing, Potent, Orally Active Inhibitor of Anaplastic Lymphoma Kinase.”    Journal of Medicinal Chemistry, 2016, 59(10), 4948-4964 in view of Pennington, L. D. “The Necessary Nitrogen Atom: A Versatile High-Impact Design Element for Multiparameter Optimization” J. Med. Chem. 2017, 60, 3552−3579 AND Ding WO 2016000581 A1 (cited on the IDS, English Language Equivalent is US PGPub 20170129909A1).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for 99determining obviousness under 35 U.S.C. 103 are summarized as follows:
1)	Determining the scope and contents of the prior art:  
Huang is a non-patent literature summary of the drug discovery program at Ariad Pharmaceuticals that led to the cancer drug Brigatinib (AP261130).  Part of the SAR focused upon the core of the compounds in claim 8 where the anlinochloropyrimidine was held constant and the amino group in the position para to the nitrogen in the anisole moiety was varied as discussed in Table 2 on page 4951.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The R moiety in formula (4) the elected species, the sole claimed compound is that of 11q Brigatinib (AP261130), a 4-(4-methyl-piperazin-1-yl)-piperidin-yl.  “Overall, this solubilizing group screening campaign identified several amines (11e, 11m, 11n, 11q, 11u) with favorable potency and selectivity profiles.” Various other biological tests were performed.  In conclusion, “Extensive medicinal chemistry efforts led to the identification of investigational brigatinib, a potent inhibitor of native ALK and a broad panel of clinically relevant crizotinib-resistant mutations. Brigatinib demonstrated oral efficacy in multiple ALK+ mouse models, including Karpas-299 (ALCL) and H3122 (NSCLC), while demonstrating no signs of toxicity, including weight loss. A unique structural feature of brigatinib is the dimethylphosphine oxide, a novel hydrogen bond acceptor that was critical for balancing ALK potency and selectivity over the highly homologous IGF1R and InsR kinases. When compared with other hydrogen-bond acceptors, the highly ionic P=O bond imparts a number of important drug-like properties, including decreased lipophilicity, increased aqueous solubility, reduced protein binding, and robust metabolic stability.”
According to Peterson, “The replacement of a CH group with a N atom in aromatic and heteroaromatic ring systems can have many important effects on molecular and physicochemical properties and intra- and intermolecular interactions that can translate to improved pharmacological profiles. In this Perspective, the “necessary nitrogen atom” is shown to be a versatile high-impact design element for multiparameter optimization, wherein ≥10-, 100-, or 1000-fold improvement in a variety of key pharmacological parameters can be realized.” (abstract).  “Traditionally regarded as a classical bioisosteric replacement, the substitution of a CH group with a N atom in aromatic and heteroaromatic ring systems can have many important effects
on molecular and physicochemical properties of relevance to multiparameter optimization.12”  Pennington goes on to review various case studies where N atom replaces CH groups in phneyl rings in medicinal chemistry. “For this Perspective, a variety of examples from the literature published over the last 10 years has been selected to illustrate the range of pharmacological improvements that can be achieved by the replacement of a CH group with a N atom, wherein ≥10-fold improvement in at least one key pharmacological parameter is realized.” “The examples reviewed in this Perspective will demonstrate that although the substitution of a CH group with a N atom is one of the smallest structure modifications that can be made, it offers (if done thoughtfully) an excellent opportunity to dramatically impact a wide variety of pharmacological parameters during early-, mid-, or late-stages of multiparameter optimization.” (page 3555 column 2).
2)	Ascertaining the differences between the prior art and the claims at issue.
The utility of the prior art is the same.  The compound of the instant claims has a bioisosteric replacement of CH with an N.  The elected species, Formula (4), has all the structural features of brigatinib and differs only by this change.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Versus
    PNG
    media_image3.png
    644
    573
    media_image3.png
    Greyscale

3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  Looking at the compounds of Formula (4) the compounds are simply bioisosteres where the ring CH has been replaced with an N, a well-known modification.  The substitution of –CH= by –N= in aromatic rings has been one of the most successful applications of classical bioisosterism as shown by Pennington.  According to Pennington conclusions, “To increase the likelihood of effecting dramatic pharmacological improvements, one should strive to select the best CH group to replace with a N atom...”  Based upon the detailed binding data for brigatinib the CH groups on this ring are good candidates.   On page 4953 of Huang, the key interaction of brigatinib and ALK are described as follows: 
Briefly, the structure shows that brigatinib binds to ALK in the ATP-binding site by adopting a U-shaped ligand conformation. While the pyrimidine core of brigatinib binds in the adenosine site, its methoxy group and DMPO aniline bind in the vicinity of the hinge and DFG sites, respectively (Figure 4A). As revealed in the structure, the potency of brigatinib against ALK can be largely attributed to the chemical substituents installed on the bisanilinopyrimidine scaffold. These include the molecular interactions of the methoxy group with the hinge residue L1198, of the C5-chlorine atom with the gatekeeper residue L1196, and of the DMPO moiety with the GDFG motif (Figure 4A). In addition, the DMPO moiety fosters intramolecular interactions and stabilizes the U-shaped conformation of brigatinib through an O···NH hydrogen bond (Figure 4A).

Figure 4 A shows the key hydrogen bond interactions which is shown here:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The phenyl ring is pointed away from these interactions “largely attributed to the chemical substituents installed on the bisanilinopyrimidine scaffold. These include the molecular interactions of the methoxy group with the hinge residue L1198, of the C5-chlorine atom with the gatekeeper residue L1196, and of the DMPO moiety with the GDFG motif (Figure 4A).” 
Finally even within this narrow field of bisanilinopyrimidine ALK inhibitors, Ding has shown that the pyridine bioisosteres on this ring are effective at inhibiting ALK. In the generic description on page 2 of US PGPub ‘909 A1 at paragraph [0013] which is the same core as the instant claims and that of Huang, both the phenyl compounds (where Z is CH) and the 3-pyridyl compound (Z is N) are described.  Ding teaches example with the pyridine including but not limited to Example 24 on page 53 [0334], 5-chloro-N4-[2-(dimethylphosphinyl)phenyl]-N2-[4- methoxy-6-(9-methyl-3,9-diazaspiro[5.5]undec-3-yl)-3-pyridinyl]-2,4-Pyrimidinediamine, which differs only in the position of the methoxy group from the claimed compounds if W in the previous generic formula is 3,9-diazaspiro[5.5]undec-3-yl.  In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)". One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar and even improved properties.  Success is practically guaranteed in making a potent ALK inhibitor since the differences between the prior art and the instant claims would not negatively impact the binding interactions in the ATP binding pocket. As discussed in Pennington, “These distributions indicate that for most matched molecular pairs the effect of exchanging CH groups and N atoms in aromatic and heteroaromatic ring systems on binding affinity and functional activity is modest but that the effect can be dramatic in some instances.”  The expected result upon changing a CH in a phenyl ring to a nitrogen is obtaining a compound with the same activity with a modest change in potency, either positive or negative.  
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625